        Case 5:19-cv-02321-MAK Document 116 Filed 07/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JASON SWIDERSKI                                : CIVIL ACTION
                                                :
                       v.                       : NO. 19-2321
                                                :
 JOHN HARMON, et al.                            :


                                            ORDER
       AND NOW, this 16th day of July 2020, upon considering the Defendants’ Motion to

dismiss for the incarcerated Plaintiff’s failure to prosecute discovery responses during the COVID-

19 pandemic (ECF Doc. No. 112), mindful of Defendants’ pending Motion for summary judgment

(ECF Doc. No. 114), and for reasons in the accompanying Memorandum, it is ORDERED:

       1.        The Defendants’ Motion to dismiss for failure to prosecute (ECF Doc. No. 112) is

DENIED; and,

       2.        Given ongoing concerns with mail service, Defendants shall serve the

accompanying Memorandum and this Order upon the pro se Plaintiff at his SCI Camp Hill facility

identified in his February 24, 2020 Notice (ECF Doc. No. 97) by first class mail through Smart

Communications/PADOC no later than July 17, 2020, file a certificate of service compliant with

this Order no later than July 20, 2020, and amend the certificate if the mail returns as

undeliverable.



                                                     __________________________
                                                     KEARNEY, J.
